Exhibit 10.1

Execution Version

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of March 1, 2019
by and among Synacor, Inc., a Delaware corporation (the “Company”), and 180
Degree Capital Corp. (“180 Degree”) (each of the Company and 180 Degree, a
“Party” to this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, as of the date hereof, 180 Degree is deemed to beneficially own shares
of common stock, par value $0.01 per share, of the Company (the “Common Stock”)
totaling, in the aggregate, 2,839,206 shares (the “Shares”), or approximately
7.3%, of the Common Stock issued and outstanding as of the date hereof (the “180
Degree Ownership”); and

WHEREAS, the Company believes that Mr. Kevin M. Rendino, a representative of 180
Degree (the “180 Degree Designee”), has valuable perspectives and contributions
to offer the Company as a significant stockholder, and accordingly desires to
appoint the 180 Degree Designee to the Board of Directors of the Company (the
“Board”), and the Company and 180 Degree desire to agree to certain matters
related thereto as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.          Board Matters, Nomination and Election of Directors and Related
Agreements.

(a)        Nomination and Election of Director. Immediately following the
execution of this Agreement, (A) the size of the Board shall be increased from
eight (8) to nine (9) members and (B) the 180 Degree Designee shall be appointed
to serve as a Class III director of the Company with an initial term that comes
up for re-election at the Company’s 2020 annual meeting of stockholders (the
“2020 Annual Meeting”). The Board, based on information provided by 180 Degree
and the 180 Degree Designee, has determined that the 180 Degree Designee would
constitute an independent director of the Board under the applicable
independence rules of (x) the Securities and Exchange Commission (the “SEC”) and
(y) The Nasdaq Stock Market, LLC (“Nasdaq”) listing standards (the “Director
Criteria”).

(b)        Replacement Rights. If the 180 Degree Designee (or any 180 Degree
Replacement (as defined below)) is unable or unwilling to serve as a director,
resigns as a director or is removed as a director prior to the expiration of the
Standstill Period (as defined below), and at such time the 180 Degree Ownership
(which at any measurement time during the Standstill Period shall include a
combination of 180 Degree’s economic and beneficial ownership (as determined
under Rule 13d-3 promulgated under the Exchange Act) is at least the lesser of
5.0% of the Company’s then outstanding Common Stock and 1,950,015 shares
(subject to adjustment for stock splits, reclassifications, combinations and
similar adjustments) (such lesser amount, the “Minimum Ownership Threshold”),
180 Degree shall have the ability to recommend a substitute person for
appointment to the Board in accordance with this Section 1(b)



--------------------------------------------------------------------------------

(any such replacement nominee shall be referred to as a “180 Degree
Replacement,” and upon becoming a 180 Degree Replacement, such person shall be
deemed a 180 Degree Designee for purposes of this Agreement). Any 180 Degree
Replacement must (i) meet the Director Criteria, (ii) be a senior member of 180
Degree’s management team and (iii) be reasonably acceptable to the Board (such
acceptance not to be unreasonably withheld).

(c)        Additional Agreements.

(i)        180 Degree agrees that it will cause its controlled Affiliates and
Associates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate or Associate.
As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder (the “Exchange Act”) and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement; provided,
however, that “Associates” shall not include any of 180 Degree’s investment
holdings in which 180 Degree holds 10.0% or more of any class of equity
securities.

(ii)        180 Degree agrees that it will appear in person or by proxy at each
annual or special meeting of stockholders held during the Standstill Period and
vote all Shares of Common Stock beneficially owned by 180 Degree at the meeting
in favor of any proposal supported by a majority of the Board; provided,
however, that 180 Degree shall have the right to vote in its sole discretion
with respect to any Extraordinary Transaction (as defined below).

(iii)        As soon as practicable following the execution of this Agreement,
the 180 Degree Designee will submit to the Company (A) a fully completed copy of
the Company’s standard director & officer questionnaire and other reasonable and
customary director onboarding documentation required by the Company in
connection with the election of new Board members, to the extent not previously
provided to the Company; (B) an executed irrevocable resignation as a director
pursuant to which the 180 Degree Designee agrees to resign from the Board and
all applicable committees thereof if (1) at any time 180 Degree’s aggregate
beneficial ownership of Common Stock decreases to less than the Minimum
Ownership Threshold or (2) the resignation provisions of Section 2(a) hereof are
implicated; and (C) a written acknowledgement that the 180 Degree Designee
agrees to be bound by all current policies, codes and guidelines applicable to
directors of the Company and further agrees to the recusal provisions set forth
in Section 1(c)(iv) below.

(iv)        180 Degree agrees that the Board or any committee thereof, in the
exercise of its fiduciary duties, may recuse the 180 Degree Designee from any
Board or committee meeting or portion thereof at which the Board or any such
committee is evaluating and/or taking action with respect to (A) the ownership
of Shares by 180 Degree, (B) the exercise of any of the Company’s rights or
enforcement of any of the obligations under this Agreement, (C) any action taken
in response to actions taken or proposed by 180 Degree, its Affiliates or its
Associates with respect to the Company or (D) any transaction proposed by, or
with, 180 Degree, its Affiliates or its Associates.

 

2



--------------------------------------------------------------------------------

(v)        For so long as the 180 Degree Designee or any 180 Degree Replacement
continues to serve on the Board, the Company will recommend, support and solicit
proxies for the election of the 180 Degree Designee in the same manner as it
recommends, supports and solicits proxies for the election of the Company’s
other nominees at any annual or special meeting of stockholders at which such
180 Degree Designee or 180 Degree Replacement comes up for re-election to the
Board.

(d)        Director Compensation. The Company agrees that the 180 Degree
Designee or any 180 Degree Replacement shall receive (i) the same benefits of
director and officer insurance, and any indemnity and exculpation arrangements
available generally to the directors on the Board, (ii) the same compensation
for his or her service as a director as the compensation received by other
non-employee directors on the Board and (iii) such other benefits on the same
basis as all other non-employee directors on the Board.

2.          Certain Provisions.

(a)        The Standstill Period (the “Standstill Period”) begins on the date of
this Agreement and shall extend until ten (10) days prior to the deadline for
the submission of stockholder nominations for directors for the 2020 Annual
Meeting pursuant to the Company’s Bylaws; provided that if the Company shall
offer to nominate the 180 Degree Designee (or the 180 Degree Replacement
Director, if applicable) for re-election at the 2020 Annual Meeting (which offer
shall be made by the Company not less than ten (10) days prior to the expiration
of the Standstill Period), then the Standstill Period shall be automatically
extended to the day following the Company’s 2020 annual meeting of stockholders;
provided, further, that if the Standstill Period is extended in accordance with
this sentence and if any member of 180 Degree, its Affiliates or Associates
takes any action with any Third Party (as hereinafter defined) in connection
with, or advises any Third Party that it is considering, conducting a proxy
contest at any annual or special meeting of stockholders of the Company held
during the Standstill Period or provides the Company with a notice of nomination
of director(s) at any annual or special meeting of stockholders held during the
Standstill Period, concurrently with such event the 180 Degree Designee (or any
180 Degree Replacement Director, if applicable) will resign from the Board.

(b)        180 Degree agrees that during the Standstill Period, neither 180
Degree nor any of its Affiliates or Associates under its control or direction
will, and 180 Degree will cause each of its Affiliates and Associates under its
control not to, directly or indirectly, in any manner, alone or in concert with
others:

(i)        solicit, or knowingly encourage or in any way engage in any
solicitation of, any proxies or consents or become a “participant” in a
“solicitation,” directly or indirectly, as such terms are defined in Regulation
14A under the Exchange Act of proxies or consents (including, without
limitation, any solicitation of consents that seeks to call a special meeting of
stockholders or by encouraging or participating in any “withhold” or similar
campaign), in each case, with respect to securities of the Company or any
securities convertible or exchangeable into or exercisable for any such
securities (collectively, “securities of the Company”);

 

3



--------------------------------------------------------------------------------

(ii)        form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any securities
of the Company (other than a “group” that includes all or some of the persons
identified on Exhibit A, but does not include any other entities or persons not
identified on Exhibit A as of the date hereof (any such person, a “Third
Party”)); provided, however, that nothing herein shall limit the ability of an
Affiliate of 180 Degree to join the “group” following the execution of this
Agreement, so long as any such Affiliate agrees to be bound by the terms and
conditions of this Agreement;

(iii)        agree, attempt, seek or propose to deposit any securities of the
Company in any voting trust or similar arrangement, or subject any securities of
the Company to any arrangement or agreement with respect to the voting thereof,
other than any such voting trust, arrangement or agreement solely among 180
Degree, Affiliates or Associates of 180 Degree and otherwise in accordance with
this Agreement;

(iv)        (A) nominate or recommend for nomination any person for election at
any annual or special meeting of stockholders held during the Standstill Period,
directly or indirectly, (B) submit any proposal for consideration at, or bring
any other business before, any annual or special meeting of stockholders held
during the Standstill Period, directly or indirectly, or (C) initiate, encourage
or participate in any “withhold” or similar campaign with respect to the any
annual or special meeting of stockholders held during the Standstill Period,
directly or indirectly.

(v)        seek, or encourage any person, to submit nominations in furtherance
of a “contested solicitation” for the election or removal of directors with
respect to the Company or seek, encourage or take any other action with respect
to the election or removal of any directors;

(vi)        with respect to the Company or the Common Stock, make any
communication or announcement (other than in the ordinary course of its business
on a confidential basis to their investors) stating how its shares of Common
Stock will be voted, or the reasons therefor or otherwise communicate pursuant
to Rule 14a-1(l)(2)(iv) under the Exchange Act; provided that the foregoing
shall not apply to any disclosure required to be made by 180 Degree pursuant to
applicable federal or state law, rule or regulation;

(vii)        effect or seek to effect, offer or propose to effect, cause or
participate in, or assist or facilitate any other person to effect or seek,
offer or propose to effect or participate in, any tender or exchange offer,
merger, acquisition, recapitalization, restructuring, disposition, distribution,
spin-off, asset sale, joint venture or other business combination involving the
Company or any of its Affiliates (each, an “Extraordinary Transaction”), or make
any public statement or public disclosure regarding any intent, purpose, plan or
proposal with respect to the Board, the Company, its management, policies or
affairs or any of its securities or assets (including with respect to an
Extraordinary Transaction) or this Agreement, that is inconsistent with the
provisions of this Agreement, including any intent, purpose, plan or proposal
that is conditioned on, or would require waiver, amendment, nullification or
invalidation of, any provision of this Agreement or take any action that could
require the Company to make any public disclosure relating to any such intent,
purpose, plan, proposal or condition;

 

4



--------------------------------------------------------------------------------

(viii)        purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership of any Common Stock or other securities issued by
the Company, or any securities convertible into or exchangeable for Common
Stock, if, in any such case immediately after the taking of such action, 180
Degree together with its Affiliates and Associates would, in the aggregate,
beneficially own, or have an economic interest in, an amount that would equal to
or exceed 10.0% of the then outstanding shares of Common Stock (the “Ownership
Limit”); provided, however, that the Board may increase the Ownership Limit by
an affirmative vote of a majority of the Board;

(ix)        (A) call or seek to call or request the call of any meeting of
stockholders, (B) seek, alone or in concert with others, representation on, or
nominate any candidate to, the Board, except as specifically set forth in
Section 1, (C) seek the removal of any member of the Board, (D) conduct a
referendum of stockholders or (E) make a request for any stockholder list or
other Company books and records in its capacity as a stockholder;

(x)        institute, solicit or join, as a party, any litigation, arbitration
or other proceeding against the Company or any of its current or former
directors or officers (including derivative actions), other than (A) litigation
by 180 Degree to enforce the provisions of this Agreement and (B) counterclaims
with respect to any proceeding initiated by, or on behalf of, the Company or its
Affiliates against 180 Degree or the 180 Degree Designee;

(xi)        enter into any arrangements, understanding or agreements (whether
written or oral) with, or advise, finance, assist, seek to persuade or knowingly
encourage, any Third Party to take any action in connection with any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing; or

(xii)        make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(c)        Nothing in Section 2(b) shall be deemed to limit the exercise in good
faith by the 180 Degree Designee of his fiduciary duties solely in his capacity
as a director of the Company and in a manner consistent with his and 180
Degree’s obligations under this Agreement.

(d)        The Company hereby acknowledges that the 180 Degree Designee has
certain rights to indemnification, advancement of expenses and/or insurance
provided by 180 Degree and certain of its Affiliates (collectively, the “Fund
Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to 180 Degree Designee are primary and any
obligation of the Fund Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by 180 Degree
Designee are secondary), (ii) that it shall be required to advance the full
amount of expenses incurred by 180 Degree Designee and shall be liable for the
full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the Certificate of Incorporation or Bylaws of the Company (or any
other agreement between the Company and 180 Degree Designee), without regard to
any rights 180 Degree Designee may have against the Fund Indemnitors, and,
(iii) that it irrevocably waives,

 

5



--------------------------------------------------------------------------------

relinquishes and releases the Fund Indemnitors from any and all claims against
the Fund Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof. The Company further agrees that no advancement or
payment by the Fund Indemnitors on behalf of 180 Degree Designee with respect to
any claim for which 180 Degree Designee has sought indemnification from the
Company shall affect the foregoing and the Fund Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of 180 Degree Designee against the
Company. The Company and 180 Degree Designee agree that the Fund Indemnitors are
express third party beneficiaries of the terms of this Section 2(d).

3.        Representations and Warranties of the Company.

The Company represents and warrants to 180 Degree that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

4.        Representations and Warranties of 180 Degree.

180 Degree represents and warrants to the Company that (a) the authorized
signatory of 180 Degree set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind 180 Degree thereto,
(b) this Agreement has been duly authorized, executed and delivered by 180
Degree, and is a valid and binding obligation of 180 Degree, enforceable against
180 Degree in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of 180 Degree as currently in effect, (d) the
execution, delivery and performance of this Agreement by 180 Degree does not and
will not (i) violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to 180 Degree, or (ii) result in any breach or violation of
or constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or

 

6



--------------------------------------------------------------------------------

cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which 180 Degree is a party or by which it is
bound, (e) as of the date of this Agreement, 180 Degree is deemed to
beneficially own in the aggregate 2,839,206 shares of Common Stock, (f) as of
the date hereof, other than as disclosed herein, 180 Degree does not currently
have, and does not currently have any right to acquire or any interest in any
other securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or any obligations measured
by the price or value of any securities of the Company or any of its Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of Common Stock, payment of cash or by other
consideration, and without regard to any short position under any such contract
or arrangement), (g) 180 Degree has not, directly or indirectly, compensated or
agreed to, and will not, compensate the 180 Degree Designee for his respective
service as a nominee or director of the Company with any cash, securities
(including any rights or options convertible into or exercisable for or
exchangeable into securities or any profit sharing agreement or arrangement), or
other form of compensation directly or indirectly related to the Company or its
securities, and (h) none of 180 Degree or its Affiliates has formed, or has any
present intent to form, a group (within the meaning of Section 13(d) under the
Exchange Act) with any Third Party in relation to the Company or the Common
Stock.

5.        Press Release.

Promptly following the execution of this Agreement, the Company shall issue a
press release (the “Press Release”) announcing certain terms of this Agreement,
in the form attached hereto as Exhibit B. Prior to the issuance of the Press
Release and subject to the terms of this Agreement, neither the Company
(including the Board and any committee thereof) nor 180 Degree shall issue any
press release or public announcement regarding this Agreement or the matters
contemplated hereby without the prior written consent of the other Party;
provided that the Company may make any ordinary course communications with
Company constituencies, including employees, customers, suppliers, investors and
stockholders consistent with the Press Release. During the Standstill Period,
neither the Company nor 180 Degree shall make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Press Release, except as required by law or the rules of any stock exchange or
with the prior written consent of the other Party, and otherwise in accordance
with this Agreement.

6.        Specific Performance.

Each of 180 Degree, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that 180
Degree (or any of the entities and natural persons listed in the signature pages
hereto), on the one hand, and the Company, on the other hand (the “Moving

 

7



--------------------------------------------------------------------------------

Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. Each of the Parties hereto agrees to waive any bonding
requirement under any applicable law. This Section 6 is not the exclusive remedy
for any violation of this Agreement.

7.        Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

8.        Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon confirmation of receipt, when sent by email (provided such
confirmation is not automatically generated); or (c) one (1) business day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the Party to receive the same. The addresses for such
communications shall be:

If to the Company:

Synacor, Inc.

40 La Riviere Drive, Suite 300

Buffalo, NY 14202

Telephone: (716) 853-1362

Email: hbhise@syncor.com

With a copy (which shall not constitute notice) to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

220 West 42nd Street

17th Floor

New York, NY 10036

Attention: Brian Hutchings

Email: bhutchings@gunder.com

 

8



--------------------------------------------------------------------------------

If to 180 Degree:

180 Degree Capital Corp.

7 N. Willow Street, Suite 4B

Montclair, NJ 07042

Attention: Daniel B. Wolfe

Telephone: (917) 912-2742

Email: daniel@180degreecapital.com

With a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Andrew Freedman

Telephone: (212) 451-2300

Email: afreedman@olshanlaw.com

9.        Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO
TRIAL BY JURY.

 

9



--------------------------------------------------------------------------------

10.        Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery).

11.        Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 11, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors, shall in any way publicly criticize,
disparage, call into disrepute, defame or slander any other Party or such other
Parties’ subsidiaries, affiliates, successors, assigns, officers (including any
current or former officer of a Party or a Parties’ subsidiaries), directors
(including any current or former director of a Party or a Parties’
subsidiaries), employees, stockholders, agents, attorneys or representatives, or
any of their businesses, products or services. This Section 11 shall not limit
the ability of any director of the Company to act in accordance with his or her
fiduciary duties or otherwise in accordance with applicable law. Notwithstanding
the foregoing, nothing in this Section 11 shall be deemed to prevent any Party
from complying with a request for information from any governmental authority
with jurisdiction over the Party from whom information is sought, provided that,
solely in the case of any disclosure that is proposed or required to appear in
any required disclosure relating thereto, such Party must provide written
notice, to the extent legally permissible and practicable under the
circumstances, to the other Party prior to making any such public disclosure and
reasonably consider any comments of such other Party.

12.        Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries.

This Agreement (including, for purposes of this Section 12, the Exhibits hereto)
contains the entire understanding of the Parties hereto with respect to its
subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each of the
Company and 180 Degree. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to 180 Degree, the prior written consent of the Company,
and with respect to the Company, the prior written consent of 180 Degree. This

 

10



--------------------------------------------------------------------------------

Agreement is solely for the benefit of the Parties hereto and is not enforceable
by any other persons.

[The remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

SYNACOR, INC. By:    /s/ Himesh Bhise                                
       Name: Himesh Bhise        Title:   Chief Executive Officer

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

180 DEGREE CAPITAL CORP. By:    /s/ Daniel B.
Wolfe                                        Name: Daniel B. Wolfe        Title:
  President

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

180 DEGREE CAPITAL CORP.

180.2 SPV SERIES - A SERIES OF 180 DEGREE CAPITAL MANAGEMENT, LLC

DANIEL B. WOLFE

KEVIN M. RENDINO

 

[Exhibit A]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PRESS RELEASE

 

[Exhibit B]